UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2013 Annual Report to Shareholders DWS RREEF Global Infrastructure Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 39 Tax Information 40 Advisory Agreement Board Considerations and Fee Evaluation 46 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. For its most recent fiscal year ended December 31, 2013, DWS RREEF Global Infrastructure Fund returned 18.19%. In comparison, the fund's benchmark, the Dow Jones Brookfield Global Infrastructure Index, returned 15.89% over the same period. Investment Strategy The fund seeks total return from both capital appreciation and current income through investments in a global portfolio of securities of infrastructure-related firms. During 2013, infrastructure stocks, as measured by the Dow Jones Brookfield Global Infrastructure Index, performed fairly well, but underperformed global stocks, as measured by the MSCI World Index. U.S. stocks started 2013 on a positive note as an 11th-hour deal by the U.S. Congress to avoid the "fiscal cliff" sent markets sharply higher. Improving economic data from China, expectations for further Japanese monetary easing and solid earnings continued the positive market momentum. In the second quarter of 2013, hints that the U.S. Federal Reserve Board's (the Fed's) asset purchase program might soon end sparked a fresh bout of volatility. Headlines out of Washington dominated financial markets for much of October 2013, as corporate earnings and economic releases were overshadowed by the ongoing fiscal stalemate in the United States. As many had feared, the federal government entered a partial shutdown on October 1, 2013 after Congress failed to pass a continuing resolution to fund the budget. The stalemate persisted until the Senate crafted a deal to end the shutdown and raise the nation's debt ceiling. Toward the end of the year, the Fed's long-awaited tapering announcement proved to be a non-event for most investors, and the broad stock market finished the year sharply higher. In Europe, we saw a similar story, with markets rallying into year end following the Fed's tapering announcement. "Our outlook for the infrastructure investment universe remains positive, as market participants continue to be attracted to the stability of the cash flows and growth prospects that the high-yielding infrastructure universe delivers." During the fund's most recent fiscal year, stock selection contributed to relative performance, while sector allocation modestly detracted. Stock selection was strongest within the pipeline, gas distribution and communication sectors. In addition, positive stock selection in the rail, power transmission and distribution, and renewable energy sectors added to performance. Stock selection in the midstream (i.e., oil and gas processing and transportation), port and airport sectors was subtractive. In terms of overall portfolio positioning, the fund's allocations in the communication, airport and midstream sectors detracted from returns, while sector allocation in the power transmission and distribution, toll road, and water sectors contributed to performance. Positive Contributors to Fund Performance The fund's overweight position in Cheniere Energy, Inc. made the largest individual contribution to performance during the 12-month period ending December 31, 2013. In addition, underweights to the Hong Kong & China Gas Co.* as well as to Kinder Morgan Management LLC* provided a boost to relative results. Holdings in Aqua America, Inc.* and Beijing Enterprises Holdings Ltd. also contributed during the fiscal year. * Not held in the portfolio as of December 31, 2013. Negative Contributors to Fund Performance The fund's position in the U.S. natural gas processing and transportation company MarkWest Energy Partners, L.P. detracted from overall performance. In addition, an overweight to the U.S. power transmission and distribution firm Pepco Holdings, Inc. subtracted from relative results. Outlook and Positioning Our outlook for the infrastructure investment universe remains positive, as market participants continue to be attracted to the stability of the cash flows and growth prospects that the high-yielding infrastructure universe delivers. Despite their underperformance of the broader markets during 2013, 12-month returns for infrastructure stocks were nevertheless positive. Looking ahead to 2014, we expect rising interest rates to represent a headwind for slower-growth utility stocks, but energy infrastructure issues should still enjoy positive returns. We are cautiously optimistic concerning the global environment, with measured growth in the United States, improved credit markets in Europe, and longer-term return potential in Asia; all of these factors should benefit the infrastructure sector over time. Going forward, we will continue to monitor interest rate levels, and to allocate capital to companies that we believe will generate the most favorable relative returns. Ten Largest Equity Holdings at December 31, 2013 (44.8% of Net Assets) Country Percent 1. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 7.4% 2. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 5.4% 3. TransCanada Corp. Focused on natural gas transmission and power services Canada 5.1% 4. Pembina Pipeline Corp. Transports, stores and markets petroleum products Canada 4.5% 5. SES SA Offers global satellite broadband communications services Luxembourg 4.2% 6. Spectra Energy Corp. Transmits, stores, distributes, gathers and processes natural gas United States 4.0% 7. Atlantia SpA A holding company with responsibility for portfolio strategies in the transport and communications infrastructures and network sectors Italy 3.7% 8. Snam SpA Owns and operates Italy's natural gas distribution network Italy 3.5% 9. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 3.5% 10. Union Pacific Corp. Operates as a rail transportation provider United States 3.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Head of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 24 years of investment industry experience. — BA, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004 and Managing Director of RREEF from 1996–March 2004, and Deutsche Asset Management from 2002–March 2004. — Chief Investment Officer of Real Estate & Infrastructure Securities for Deutsche Asset & Wealth Management with over 17 years of investment industry experience. — BS, University of Southern California. Francis Greywitt, Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2005; previously has worked as a REIT analyst with KeyBanc Capital Markets covering the office sector. — Over 13 years of investment industry experience. — BBA, St. Bonaventure University. Manoj H. Patel, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2011; previously worked as a Director and Portfolio Manager of infrastructure securities funds at Brookfield Investment Management. — Over 10 years investment experience. — B.Sc, Indiana University-Bloomington. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means that the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means that the fund holds a lower weighting. Performance Summary December 31, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 18.19% 17.97% 8.69% Adjusted for the Maximum Sales Charge (max 5.75% load) 11.39% 16.58% 7.53% MSCI World Index† 26.68% 15.02% 5.38% Dow Jones Brookfield Global Infrastructure Index†† 15.89% 18.22% 9.25% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 Unadjusted for Sales Charge 17.21% 17.10% 7.85% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 17.21% 17.10% 7.85% MSCI World Index† 26.68% 15.02% 5.38% Dow Jones Brookfield Global Infrastructure Index†† 15.89% 18.22% 9.25% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 No Sales Charges 18.28% 18.24% 8.91% MSCI World Index† 26.68% 15.02% 5.38% Dow Jones Brookfield Global Infrastructure Index†† 15.89% 18.22% 9.25% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 12/31/13 No Sales Charges 18.52% 18.34% 8.96% MSCI World Index† 26.68% 15.02% 5.38% Dow Jones Brookfield Global Infrastructure Index†† 15.89% 18.22% 9.25% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2013 are 1.41%, 2.20%, 1.24% and 1.10% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * DWS RREEF Global Infrastructure Fund commenced operations on June 24, 2008. The performance shown for the index is for the time period of June 30, 2008 through December 31, 2013, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Class A Class C Class S Institutional Class Net Asset Value 12/31/13 $ 12/31/12 $ Distribution Information as of 12/31/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of December 31, 2013 Shares Value ($) Common Stocks 96.4% Bermuda 3.1% Brookfield Infrastructure Partners LP (a) (Cost $79,042,360) Canada 16.3% Canadian National Railway Co. Enbridge, Inc. (a) Inter Pipeline Ltd. (a) Pembina Pipeline Corp. (a) TransAlta Renewables, Inc. (a) TransCanada Corp. (a) (Cost $399,801,320) China 2.2% Jiangsu Expressway Co., Ltd. "H" Zhejiang Expressway Co., Ltd. "H" (Cost $51,762,010) France 2.0% Eutelsat Communications SA (Cost $50,800,926) Germany 1.9% Fraport AG Frankfurt Airport Services Worldwide Hamburger Hafen und Logistik AG (Cost $50,500,648) Hong Kong 3.8% Beijing Enterprises Holdings Ltd. China Merchants Holdings International Co., Ltd. (Cost $93,254,797) Italy 9.2% Atlantia SpA (a) Snam SpA Terna — Rete Elettrica Nationale SpA (Cost $212,999,395) Luxembourg 4.2% SES SA (Cost $103,135,188) Mexico 1.4% Infraestructura Energetica Nova SAB de CV (Cost $30,554,384) Spain 2.9% Ferrovial SA (Cost $71,209,462) Switzerland 1.4% Flughafen Zuerich AG (Registered) (Cost $31,881,369) United Kingdom 5.4% National Grid PLC (Cost $120,933,987) United States 42.6% American Tower Corp. (REIT) American Water Works Co., Inc. Cheniere Energy, Inc.* Crown Castle International Corp.* Enbridge Energy Management LLC (a) Enbridge Energy Partners LP (a) Enterprise Products Partners LP ITC Holdings Corp. (a) MarkWest Energy Partners LP (a) NiSource, Inc. Northeast Utilities 16 ONEOK, Inc. (a) Pepco Holdings, Inc. (a) SBA Communications Corp. "A"* (a) Sempra Energy Spectra Energy Corp. Union Pacific Corp. Valero Energy Partners LP* (Cost $986,464,399) Total Common Stocks (Cost $2,282,340,245) Securities Lending Collateral 21.5% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $577,604,377) Cash Equivalents 2.8% Central Cash Management Fund, 0.05% (b) (Cost $74,725,748) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,934,670,370)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $2,948,777,271. At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $299,551,147. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $317,266,150 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,715,003. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $554,399,012, which is 20.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Bermuda $ $
